     Case 1:21-cv-01019-SOH Document 11               Filed 05/04/21 Page 1 of 2 PageID #: 6




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

MARCO GUIRLANDO                                                                          PLAINTIFF

v.                                     Case No. 1:21-cv-01019

ADAM W. COHEN, Director of DOJ;
DERRICK DRISCOLL, Head of United States
Marshals Service (“USMS”);
TIM GREER, USMS, Western District of Arkansas;
UNION COUNTY JAIL;
CAPTAIN RICHARD MITCHAM,
Captain of Union County Jail, (“UCJ”);
DR. DEANNA HOPSON, Contracted Doctor for
UCJ; and SHERRIE RICE, Nurse UCJ                                                     DEFENDANTS

                                               ORDER

         This is a civil rights action filed by Plaintiff Marco Guirlando pursuant to 42 U.S.C. § 1983.

Before the Court is Plaintiff’s Motion to Withdraw his Complaint. (ECF No. 10).

         On December 29, 2020, the United States District Court for the District of Columbia

transferred this case to the Western District of Arkansas, El Dorado Division. (ECF No. 5).

However, the transfer was not completed until April 22, 2021. (ECF No. 6). On April 26, 2021,

the Court directed Plaintiff to file an Amended Complaint and submit a completed in forma

pauperis (“IFP”) application by May 17, 2021. (ECF Nos. 8, 9).

         On April 28, 2021, Plaintiff filed the instant motion asking the Court to withdraw his

Complaint (ECF No. 1) without prejudice. (ECF No. 10). The Federal Rules of Civil Procedure

allow a Plaintiff to dismiss an action by Court order on “terms that the Court considers proper.”

Fed. R. Civ. P. 41(a)(2). Such dismissal under Rule 41(a)(2) is without prejudice unless the Court

specifically orders to the contrary. Id.
 Case 1:21-cv-01019-SOH Document 11                 Filed 05/04/21 Page 2 of 2 PageID #: 7




       Upon consideration, the Court finds that good cause has been shown for the motion. The

Clerk is instructed to treat Plaintiff’s motion (ECF No. 10) as a notice of voluntary dismissal of

claims against Defendants pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

       Accordingly, pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 4th day of May, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
